UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILLANDER PHILIPPEAUX; EWUNI.COM,
                           Plaintiffs,
                                                                       19-CV-3221 (CM)
                    -against-
                                                                   ORDER OF DISMISSAL
UNITED STATES OF AMERICA,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who is incarcerated at FCC Coleman, brings this civil action challenging his

criminal proceedings in United States v. Philippeaux, No. 13-CR-0277-2 (RWS) (S.D.N.Y. Feb.

2, 2016), in which he was convicted. By order dated May 13, 2019, the Court dismissed the

complaint and granted Plaintiff 30 days’ leave to replead to assert any facts in support of his

conspiracy claim against Drug and Enforcement Agency (DEA) agents. Plaintiff filed an

amended complaint on June 11, 2019, and the Court has reviewed it. Because the amended

complaint fails to state a claim showing that Plaintiff is entitled to relief, the Court dismisses the

amended complaint.

                                           DISCUSSION

       The amended complaint consists primarily of references to 42 U.S.C. § 1983, municipal

liability, and case law on a variety of topics, including conspiracy. Also, for reasons unclear and

never explained, Plaintiff adds “Ewuni.com” as a Plaintiff.

       In addition to Plaintiff’s reference to various federal statutes and case law, he also

attaches several documents, some of which relate to DEA agent Sean Wulff, who presumably

investigated Plaintiff and then testified at Plaintiff’s grand jury proceeding. Those documents

include: (1) a 2014 printout, which had been provided to Wulff, of Plaintiff’s criminal history
from the National Crime Information Center; (2) an email sent from Wulff to other DEA agents

and an Assistant United States Attorney, indicating that “[t]wo of our CS’s [confidential sources]

spoke with Philippeaux and Gonzalez during the first load they orchestrated. The calls were

made from our office and we recorded the calls”; and (3) an excerpt from Wulff’s grand jury

testimony. (Id. at 14-16, 24.)

       These documents do not support Plaintiff’s contention that any DEA agent conspired with

anyone to deprive him of any right, or otherwise violated his rights. The Court therefore

dismisses the amended complaint for failure to state a claim.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court dismisses the amended complaint under 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court also denies as moot Defendant’s motion to dismiss Plaintiff’s amended

complaint (ECF No. 14).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    July 8, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
